              Case 21-11302-KHK                   Doc 1     Filed 07/26/21 Entered 07/26/21 12:42:58                               Desc Main
                                                            Document Page 1 of 31

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                QuantaDyn Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  20145 Ashbrook Pl., Suite 110                                   P.O. Box 3373
                                  Ashburn, VA 20147-3375                                          Leesburg, VA 20177-8160
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Loudoun                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       quantadyn.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-11302-KHK                     Doc 1        Filed 07/26/21 Entered 07/26/21 12:42:58                                     Desc Main
                                                                 Document Page 2 of 31
Debtor    QuantaDyn Corporation                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5415

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
              Case 21-11302-KHK                         Doc 1        Filed 07/26/21 Entered 07/26/21 12:42:58                                 Desc Main
                                                                     Document Page 3 of 31
Debtor    QuantaDyn Corporation                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
             Case 21-11302-KHK              Doc 1        Filed 07/26/21 Entered 07/26/21 12:42:58                      Desc Main
                                                         Document Page 4 of 31
Debtor   QuantaDyn Corporation                                                          Case number (if known)
         Name

                                 $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
             Case 21-11302-KHK                   Doc 1       Filed 07/26/21 Entered 07/26/21 12:42:58                                 Desc Main
                                                             Document Page 5 of 31
Debtor    QuantaDyn Corporation                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 26, 2021
                                                  MM / DD / YYYY


                             X   /s/ William T. Dunn, Jr.                                                 William T. Dunn, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and CEO




18. Signature of attorney    X   /s/ Steven B. Ramsdell,                                                   Date July 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven B. Ramsdell, 33222
                                 Printed name

                                 Tyler, Bartl & Ramsdell, PLC
                                 Firm name

                                 300 N. Washington St.
                                 Suite 310
                                 Alexandria, VA 22314
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (703) 549-5000                Email address


                                 33222 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                  Desc Main
                                                                      Document Page 6 of 31




 Fill in this information to identify the case:

 Debtor name         QuantaDyn Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 26, 2021                           X /s/ William T. Dunn, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       William T. Dunn, Jr.
                                                                       Printed name

                                                                       President and CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 21-11302-KHK                                    Doc 1             Filed 07/26/21 Entered 07/26/21 12:42:58                                                           Desc Main
                                                                                    Document Page 7 of 31
 Fill in this information to identify the case:

 Debtor name            QuantaDyn Corporation

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,454,293.99

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,454,293.99


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       44,058,113.94


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              5,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        4,291,252.15


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         48,354,366.09




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1         Filed 07/26/21 Entered 07/26/21 12:42:58                          Desc Main
                                                                     Document Page 8 of 31
 Fill in this information to identify the case:

 Debtor name         QuantaDyn Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     M&T Bank                                                Checking                        6808                                    $15,831.33




           3.2.     Wells Fargo                                             Checking                        4607                                       $213.17




           3.3.     Wells Fargo                                             Checking                        7616                                             $0.00


                    Merrill Lynch acct. #2665 ($.24); acct.
                    #2666 ($66,389.35); acct. #2667
                    ($574,717.51); acct. #2669 ($611,698.26)
                    (all funds frozen on 7/31/19 pursuant to
           3.4.     levy for federal restitution claim)                     Brokerage                                                           $1,252,805.36



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $1,268,849.86
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1         Filed 07/26/21 Entered 07/26/21 12:42:58                Desc Main
                                                                     Document Page 9 of 31
 Debtor           QuantaDyn Corporation                                                       Case number (If known)
                  Name


        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Retainer balance held by DefenseTek Solutions: $1,638.33 as of 7/12/21                                                Unknown



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                               $0.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Miscellaneous equipment, including items on the
           list attached hereto                                                             $0.00                                     $185,444.13


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                Desc Main
                                                                     Document Page 10 of 31
 Debtor         QuantaDyn Corporation                                                         Case number (If known)
                Name



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                          $185,444.13
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Intellectual property and software licensed to third
            parties                                                                         $0.00                                          Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Miscellaneous software including Distributed
            Interactive Simulation Real-Time Sequencer and
            Plugin Interfaces software a.k.a. "DIScover" and
            Universal Automated Fidelity Test software a.k.a.
            "UAFT" along with portable training systems,
            emulated military equipment, and cyber security
            update processes.                                                               $0.00                                          Unknown



 65.        Goodwill
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58            Desc Main
                                                                     Document Page 11 of 31
 Debtor         QuantaDyn Corporation                                                        Case number (If known)
                Name



 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

            Contingent claim against David Bolduc                                                                                        Unknown
            Nature of claim          Reimbursement of legal fees paid
                                     on his behalf
            Amount requested                       $809,065.38



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                              $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 21-11302-KHK                             Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                                         Desc Main
                                                                         Document Page 12 of 31
 Debtor          QuantaDyn Corporation                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,268,849.86

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $185,444.13

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,454,293.99            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,454,293.99




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                                    Desc Main
                                                                     Document Page 13 of 31
 Fill in this information to identify the case:

 Debtor name          QuantaDyn Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                        Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                    Amount of claim             Value of collateral
                                                                                                                                                    that supports this
                                                                                                                        Do not deduct the value     claim
                                                                                                                        of collateral.
 2.1    William F. Lewis, Jr., Esq.                   Describe debtor's property that is subject to a lien                   $44,058,113.94            $1,252,805.36
        Creditor's Name                               Merrill Lynch acct. #2665 ($.24); acct. #2666
                                                      ($66,389.35); acct. #2667 ($574,717.51); acct.
        United States Attorneys                       #2669 ($611,698.26) (all funds frozen on 7/31/19
        Office                                        pursuant to levy for federal restitution claim) -
        601 NW Loop 410, Suite 600                    Brokerage
        San Antonio, TX 78216-5512
        Creditor's mailing address                    Describe the lien
                                                      Deposit account levy for criminal restitution, etc.
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        9/23/2020                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $44,058,113.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       94

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Ashley C. Hoff, Esq.
         United States Attorney                                                                                 Line   2.1
         601 NW Loop 410, Suite 600
         San Antonio, TX 78216-5512




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                                    Desc Main
                                                                     Document Page 14 of 31
 Fill in this information to identify the case:

 Debtor name         QuantaDyn Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $5,000.00         $5,000.00
           Commonwealth of Virginia                                  Check all that apply.
           Dept. of Taxation                                            Contingent
           Legal Unit, P.O. Box 2156                                    Unliquidated
           Richmond, VA 23218                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                          Unknown          Unknown
           Internal Revenue Service                                  Check all that apply.
           400 N. 8th Street, Box 76                                    Contingent
           Stop Room 898                                                Unliquidated
           Richmond, VA 23219                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   10952                                 Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                                     Desc Main
                                                                     Document Page 15 of 31
 Debtor       QuantaDyn Corporation                                                                   Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $40,154.62
           Bank of America                                                      Contingent
           P.O. Box 660441                                                      Unliquidated
           Dallas, TX 75266-0441                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Visa credit card
           Last 4 digits of account number      7044
                                                                             Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $862,026.46
           David J. Bolduc, Jr.                                                 Contingent
           12828 Rose Grove Dr.
                                                                                Unliquidated
           Herndon, VA 20171
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Contractual claim for reimbursement of legal fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               Unknown
           Ferranti Technologies Ltd.                                           Contingent
           Cairo House, Greenacres Rd.
                                                                                Unliquidated
           Waterhad, Oldham, OL4 3JA
           UNITED KINGDOM                                                       Disputed

           Date(s) debt was incurred 1/23/21                                 Basis for the claim:    Potential warranty claims
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $117,169.70
           Immersive Display Solutions                                          Contingent
           3005 Chastain Meadows Pkwy. NW                                       Unliquidated
           #700                                                                 Disputed
           Marietta, GA 30066
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $43,016.38
           Merritt Properties, LLC                                              Contingent
           2066 Lord Baltimore Dr.                                              Unliquidated
           Baltimore, MD 21244-2501                                             Disputed
           Date(s) debt was incurred 5/25/16
                                                                             Basis for the claim:    Commercial lease obligation
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $2,978,884.99
           QuantaDyn Technical Services                                         Contingent
           20145 Ashbrook Pl., Suite 110                                        Unliquidated
           Ashburn, VA 20147-3375                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loan from business affiliate
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $250,000.00
           William T. Dunn, Jr.                                                 Contingent
           14725 Creek Ln.                                                      Unliquidated
           Waterford, VA 20197                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                              Desc Main
                                                                     Document Page 16 of 31
 Debtor       QuantaDyn Corporation                                                               Case number (if known)
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                      5,000.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  4,291,252.15

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     4,296,252.15




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                     Desc Main
                                                                     Document Page 17 of 31
 Fill in this information to identify the case:

 Debtor name         QuantaDyn Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.1.        State what the contract or                   Debtor is party to a
             lease is for and the nature of               consulting agreement
             the debtor's interest                        dated 2/1/21 and a
                                                          license agreement dated
                                                          3/17/21 with this entity
                  State the term remaining
                                                                                          DefenseTek Solutions, Ltd.
             List the contract number of any                                              21309 Small Branch Pl.
                   government contract                                                    Ashburn, VA 20148


 2.2.        State what the contract or                   Debtor is a tenant under
             lease is for and the nature of               a commercial lease with
             the debtor's interest                        this entity at the rental
                                                          rate of $43,016.38/mo.
                  State the term remaining                Thru 7/31/24
                                                                                          Merritt Properties, LLC
             List the contract number of any                                              2066 Lord Baltimore Dr.
                   government contract                                                    Baltimore, MD 21244-2501


 2.3.        State what the contract or                   Debtor is party to a
             lease is for and the nature of               license agreement dated
             the debtor's interest                        2/15/21 with this entity

                  State the term remaining                                                Xperience Technology Solutions
                                                                                          Corporation
             List the contract number of any                                              19259 Youngs Cliff Rd.
                   government contract                                                    Sterling, VA 20165




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                 Desc Main
                                                                     Document Page 18 of 31
 Fill in this information to identify the case:

 Debtor name         QuantaDyn Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                        Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                             Desc Main
                                                                     Document Page 19 of 31



 Fill in this information to identify the case:

 Debtor name         QuantaDyn Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $414,832.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $9,455,023.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $25,303,290.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-11302-KHK                        Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                                   Desc Main
                                                                     Document Page 20 of 31
 Debtor       QuantaDyn Corporation                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               DefenseTek Solutions, Ltd.                                  5/19/21                          $10,134.29                Secured debt
               21309 Small Branch Pl.                                      ($404.79);                                                 Unsecured loan repayments
               Ashburn, VA 20148                                           5/6/21                                                     Suppliers or vendors
                                                                           ($1,275);
                                                                                                                                      Services
                                                                           5/6/21
                                                                           ($2,500);                                                  Other
                                                                           5/4/21
                                                                           ($875.70);
                                                                           4/28/21
                                                                           ($3,417.60);
                                                                           4/20/21
                                                                           ($1,661.20)

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    William T. Dunn, Jr.                                        December                           $8,133.57          Quarterly interest payments on
               14725 Creek Ln.                                             2020                                                  loans
               Waterford, VA 20197                                         ($1,883.57);
               President & CEO, director, and                              March 2021
               shareholder                                                 ($3,125); July
                                                                           2021 ($3,125)

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property

       William F. Lewis, Jr., Esq.                              Bank of America acct. #4353                                    9/15/20                 $2,038,840.11
       United States Attorneys Office
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216-5512

       William F. Lewis, Jr., Esq.                              Bank of America acct. #5717                                    9/15/20                   $399,793.77
       United States Attorneys Office
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216-5512

       William F. Lewis, Jr., Esq.                              Bank of America acct. #9933                                    9/15/20                    $73,182.12
       United States Attorneys Office
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216-5512

       William F. Lewis, Jr., Esq.                              Merrill Lynch acct. #2669                                      2/18/21                 $1,318,886.11
       United States Attorneys Office
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216-5512



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-11302-KHK                        Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                                  Desc Main
                                                                     Document Page 21 of 31
 Debtor       QuantaDyn Corporation                                                                     Case number (if known)



       Creditor's name and address                              Describe of the Property                                       Date                    Value of property

       William F. Lewis, Jr., Esq.                              Merrill Lynch acct. #2665                                      2/19/21                        $1,882.99
       United States Attorneys Office
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216-5512

       William F. Lewis, Jr., Esq.                              Merrill Lynch acct. #2667                                      2/19/21                   $1,850,203.40
       United States Attorneys Office
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216-5512

       William F. Lewis, Jr., Esq.                              Merrill Lynch acct. #2666                                      3/3/21                    $1,417,075.27
       United States Attorneys Office
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216-5512


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                   Status of case
               Case number                                                                 address
       7.1.    United States of America v.                      Criminal complaint         United States District Court                    Pending
               QuantaDyn Corporation                                                       Western District of Texas                       On appeal
               SA-19-CR-788-FB                                                             San Antonio Division
                                                                                                                                           Concluded
                                                                                           655 E. Cesar E. Chavez
                                                                                           Blvd., Room G65
                                                                                           San Antonio, TX 78206


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                                Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                             Desc Main
                                                                     Document Page 22 of 31
 Debtor        QuantaDyn Corporation                                                                       Case number (if known)




           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                               lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.                                                                                                                   7/26/21
                                                                                                                               ($200);
                Tyler, Bartl & Ramsdell, P.L.C.                                                                                7/23/21
                300 N. Washington St., Suite                                                                                   ($138);
                310                                                                                                            2/2/21
                Alexandria, VA 22314                                 $7,500, plus $338 in applicable filing fees               ($7,500)              $7,838.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer       Total amount or
               Address                                          payments received or debts paid in exchange                was made                     value
       13.1 Various employees
       .                                                        See attached list                                                                          $0.00

               Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                             Desc Main
                                                                     Document Page 23 of 31
 Debtor      QuantaDyn Corporation                                                                      Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.2 Ferranti Technologies Ltd.
       .    Cairo House                                         Debtor sold the Joint Fires Mobile Trainer to
               Oldham, OL4 3JA, UK                              this entity                                              1/23/21                     $225,000.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was               Last balance
               Address                                          account number            instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                            Desc Main
                                                                     Document Page 24 of 31
 Debtor        QuantaDyn Corporation                                                                    Case number (if known)



                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    Bank of America                                 XXXX-4353                    Checking                 Closed by the                       $0.00
                P.O. Box 530802                                                              Savings
                                                                                                                      Bank in late 2020
                Atlanta, GA 30353-0802
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.    Bank of America                                 XXXX-5717                    Checking                 Closed by the                       $0.00
                P.O. Box 530802                                                              Savings
                                                                                                                      Bank in late 2020
                Atlanta, GA 30353-0802
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.3.    Bank of America                                 XXXX-9933                    Checking                 Closed by the                       $0.00
                P.O. Box 530802                                                              Savings
                                                                                                                      Bank in late 2020
                Atlanta, GA 30353-0802
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.4.    M&T Bank                                        XXXX-6790                    Checking                 Closed by the                       $0.00
                P.O. Box 844                                                                 Savings
                                                                                                                      Bank on 1/20/21
                Buffalo, NY 14240
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.5.    M&T Bank                                        XXXX-6782                    Checking                 Closed by the                       $0.00
                P.O. Box 844                                                                 Savings
                                                                                                                      Bank on 3/3/21
                Buffalo, NY 14240
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.6.    Wells Fargo Bank, N.A.                          XXXX-7624                    Checking                 Funds transferred           $10,005.70
                P.O. Box 6995                                                                Savings                  to Wells Fargo
                Portland, OR 97228-6995                                                                               acct. #7616 on
                                                                                             Money Market
                                                                                                                      3/5/21
                                                                                             Brokerage
                                                                                             Other

       18.7.    Wells Fargo Bank, N.A.                          XXXX-4599                    Checking                 Funds transferred                 $71.75
                P.O. Box 6995                                                                Savings
                                                                                                                      to Wells Fargo
                Portland, OR 97228-6995                                                                               acct. #4607 on
                                                                                             Money Market
                                                                                                                      4/27/21
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents         Do you still
                                                                      access to it                                                            have it?
                                                                      Address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                          Desc Main
                                                                     Document Page 25 of 31
 Debtor      QuantaDyn Corporation                                                                      Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                                 Desc Main
                                                                     Document Page 26 of 31
 Debtor      QuantaDyn Corporation                                                                      Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Turner, Leins & Gold, LLC                                                                                                  February 2018-April
                    108 Center, North, 2nd Fl.                                                                                                 2021
                    Vienna, VA 22180-5712

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Turner, Leins & Gold, LLC                                                                                                  February 2018-April
                    108 Center, North, 2nd floor                                                                                               2021
                    Vienna, VA 22180-5712

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Turner, Leins & Gold, LLC
                    108 Center, North, 2nd Fl.
                    Vienna, VA 22180-5712
       26c.2.       David J. Bolduc, Jr.
                    12828 Rose Grove Dr.
                    Herndon, VA 20171

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Dept. of Justice
                    United States Attorneys Office
                    601 NW Loop 410, Suite 600
                    San Antonio, TX 78216-5512
       26d.2.       Probation Officer
                    United States Attorneys Office
                    601 NW Loop 410, Suite 600
                    San Antonio, TX 78216-5512

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                           Desc Main
                                                                     Document Page 27 of 31
 Debtor      QuantaDyn Corporation                                                                      Case number (if known)



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William T. Dunn, Jr.                           14725 Creek Ln.                                     President & CEO, director, and        48%
                                                      Waterford, VA 20197                                 shareholder

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David J. Bolduc, Jr.                           12828 Rose Grove Dr.                                Shareholder                           46%
                                                      Herndon, VA 20171

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Donald L. Wright                               10815 Glenshire Dr.                                 Vice President                        6%
                                                      Glenn Dale, MD 20769



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Laura M. Barreto                               21309 Small Branch Pl.                              CFO                               November
                                                      Ashburn, VA 20148                                                                     2016-1/31/21

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Laura M. Barreto                               21309 Small Branch Pl.                              Treasurer                         January
                                                      Ashburn, VA 20148                                                                     2020-1/31/21

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       David J. Bolduc, Jr.                           12828 Rose Grove Dr.                                Treasurer                         September
                                                      Herndon, VA 20171                                                                     2004-January 2020


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58                            Desc Main
                                                                     Document Page 28 of 31
 Debtor      QuantaDyn Corporation                                                                      Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 William T. Dunn, Jr.
       .    14725 Creek Ln.                                     $151,500.06, paid in the ordinary course of              7/15/2020-4/15
               Waterford, VA 20197                              payroll                                                  /21               Salary

               Relationship to debtor
               President & CEO, director, and
               shareholder


       30.2 Donald L. Wright
       .    10815 Glenshire Dr.                                 $112,583.38, paid in the ordinary course of              7/15/2020-1/30
               Glenn Dale, MD 20769                             payroll                                                  /21               Salary

               Relationship to debtor
               Vice president and shareholder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    QuantaDyn Corporation 401k and Profit Sharing Plan                                                         EIN:        XX-XXXXXXX

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 26, 2021

 /s/ William T. Dunn, Jr.                                               William T. Dunn, Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President and CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
    Case 21-11302-KHK   Doc 1    Filed 07/26/21 Entered 07/26/21 12:42:58   Desc Main
                                Document Page 29 of 31


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Ashley C. Hoff, Esq.
                        United States Attorney
                        601 NW Loop 410, Suite 600
                        San Antonio, TX 78216-5512


                        Bank of America
                        P.O. Box 660441
                        Dallas, TX 75266-0441


                        Commonwealth of Virginia
                        Dept. of Taxation
                        Legal Unit, P.O. Box 2156
                        Richmond, VA 23218


                        David J. Bolduc, Jr.
                        12828 Rose Grove Dr.
                        Herndon, VA 20171


                        DefenseTek Solutions, Ltd.
                        21309 Small Branch Pl.
                        Ashburn, VA 20148


                        Ferranti Technologies Ltd.
                        Cairo House, Greenacres Rd.
                        Waterhad, Oldham, OL4 3JA
                        UNITED KINGDOM


                        Immersive Display Solutions
                        3005 Chastain Meadows Pkwy. NW
                        #700
                        Marietta, GA 30066


                        Internal Revenue Service
                        400 N. 8th Street, Box 76
                        Stop Room 898
                        Richmond, VA 23219


                        Merritt Properties, LLC
                        2066 Lord Baltimore Dr.
                        Baltimore, MD 21244-2501


                        QuantaDyn Technical Services
                        20145 Ashbrook Pl., Suite 110
                        Ashburn, VA 20147-3375
Case 21-11302-KHK   Doc 1    Filed 07/26/21 Entered 07/26/21 12:42:58   Desc Main
                            Document Page 30 of 31



                    William F. Lewis, Jr., Esq.
                    United States Attorneys Office
                    601 NW Loop 410, Suite 600
                    San Antonio, TX 78216-5512


                    William T. Dunn, Jr.
                    14725 Creek Ln.
                    Waterford, VA 20197


                    Xperience Technology Solutions
                    Corporation
                    19259 Youngs Cliff Rd.
                    Sterling, VA 20165
            Case 21-11302-KHK                          Doc 1          Filed 07/26/21 Entered 07/26/21 12:42:58            Desc Main
                                                                     Document Page 31 of 31



                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      QuantaDyn Corporation                                                                          Case No.
                                                                                   Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for QuantaDyn Corporation in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 26, 2021                                                         /s/ Steven B. Ramsdell,
 Date                                                                  Steven B. Ramsdell, 33222
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for QuantaDyn Corporation
                                                                       Tyler, Bartl & Ramsdell, PLC
                                                                       300 N. Washington St.
                                                                       Suite 310
                                                                       Alexandria, VA 22314
                                                                       (703) 549-5000 Fax:(703) 549-5011




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
